Citation Nr: 0601415	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  99-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include dysthymia.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in July 2004.  
The claim has returned upon completion of additional 
development by the Appeals Management Center, to the extent 
possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant appeared before a Hearing Officer at the local 
RO in November 1999 and delivered testimony under oath or 
affirmation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's service medical records show treatment of 
symptomatology diagnosed as anxiety and depression.  His 
military personnel records show a pattern of disciplinary 
actions and counseling.  As indicated above, this matter was 
previously before the Board and remanded to the AMC for 
additional development that included a VA examination.  The 
appellant did not show for the scheduled examinations in 
January 2005 and March 2005.  

An April 2005 note to the file indicates that the appellant 
withdrew his claim and that he was out of Milwaukee until 
"October," and that he would contact the RO to resubmit the 
claim at that time.  The provisions of 38 C.F.R. § 20.204 
(2005) establish that an appeal withdrawal must be made in 
writing by the appellant or his/her representative, except 
when on the record at a hearing.  Further, the Board also 
views favorably the veteran's act of notifying the VA medical 
center that he would be unavailable until October 2005.  In 
November 2005, the appellant reported that he had no other 
evidence to submit in support of his claim.  He added that he 
would like to appear for a VA examination, and requested that 
an examination be rescheduled.  As such, the record provided 
just cause to hold the veteran's claim open and in abeyance 
until his November 2005 request to be rescheduled for a VA 
examination.  Thus, his November 2005 statement is not 
construed as a reopened claim, but a statement made in 
support of a continuously prosecuted case on appeal.  

In this case, a VA examination to determine the nature and 
etiology of any psychiatric disability present would 
materially assist in the adjudication of this appeal.  38 
U.S.C.A. § 5103A.  The appellant is again notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2005).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following development action:

1.  Arrange for a VA special psychiatric 
examination of the veteran, including on 
a fee basis if necessary, for the purpose 
of ascertaining whether any psychiatric 
disorder(s) found on examination is/are 
due to his active military service on any 
basis.  All indicated tests must be 
performed.  

The claims file and a separate copy of 
the Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report must indicate that the claims file 
was in fact available and reviewed in 
conjunction with the examination.  

All opinions expressed must be supported 
by evidence in the record and accompanied 
by a complete rationale.  

2.  Thereafter, the RO must review the 
development actions to ensure their 
completion to the extent possible.  If 
any development is incomplete to include 
insufficient medical opinions, the RO 
must take the appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

3.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for a chronic acquired 
psychiatric disorder, to include 
dysthymia.  If the claim remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 ((West 2002 & Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

